DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 of the priority application 16899093 issued as U.S. Patent No. 11335174. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the previously allowed claim.
Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 19 of the priority application 16899093 issued as U.S. Patent No. 11335174. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the previously allowed claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (“AAPA”) in view of US 20200007824 to Henry referenced to its priority document PRO 62588117 (“Henry”).
Regarding Claim 1:  “A camera, comprising:
“a passive infrared sensor; a thermal image sensor; and a video recorder;”  (“A video camera sensor package can include a CMOS [camera] video sensor for monitoring a scene, a light emitting diode (LED) for illuminating the scene, a passive infrared (PIR) sensor for detecting presence of a person or motion in the scene [event handler], a transmitter capable of sending video over the Internet or another computer network, … known security camera systems and thermal imaging sensors.”  AAPA, Specification, Paragraphs 3 and 8.  
Also note that an IR image sensor (as in Paragraph 4) can implement each of the three sensor functions, passive IR (not requiring active illumination), thermal/IR image, and video recording as a matter of software configuration.)
wherein in a first mode of operation camera, the thermal image sensor and the video recorder are inactive, while the passive infrared sensor is active to detect a triggering event; (“The CMOS sensor and transmission device can be powered down … the CMOS sensor, transmission device and LED can be powered up,” thus having a passive powered down mode and an active powered up mode.   AAPA, Specification, Paragraph 3.)
wherein in response to the triggering event being detected, the camera is configured to operate in a second mode of operation; … wherein in the second mode of operation, the video recorder is inactive, while the thermal image sensor is active [to determine whether to enter a third mode of operation];  (“Upon receiving a positive input [a triggering event], the CMOS sensor, transmission device and LED can be powered up … the active near IR LED illumination used by a CMOS imaging device …”  AAPA, Specification, Paragraphs 3-4.  Note that a CMOS sensor can be used to detect passive and/or active IR images (thermal images) without requirement to record video, in Paragraph 4, and Henry (below) for combining and using visible and IR cameras in triggering.)
wherein in the third mode of operation, the video record is active. (“Upon receiving a positive input [triggering an active mode], the CMOS sensor, transmission device and LED can be powered up … and video frames can be transmitted.”  AAPA, Specification, Paragraph 3.  See Henry below, for using cameras in triggering.)
AAPA does not teach a combination of separate visible light video sensors and infrared thermal image sensors which further performs “while the thermal image sensor is active to determine whether to enter a third mode of operation;” (As noted above AAPA teaches that recording is performed “Upon receiving a positive input, the CMOS sensor, transmission device and LED can be powered up and video frames can be transmitted.”  AAPA, Specification, Paragraph 3.  AAPA does not teach that the positive input can be derived by analyzing a thermal camera image by a computing device.
Henry teaches the additional claim features in the context of networked camera modules:  
Combination of separate visible light video sensors and infrared thermal image sensors:  (“Networked smart camera modules and in particular dual spectrum cameras such as cameras with both a visible and thermal imager, are increasingly available in low cost compact forms”  Henry, Paragraph 2.)
“while the thermal image sensor is active to determine whether to enter a third mode of operation;” (“In step 410 configuration and control information is received from one or more network servers. This configuration information could relate to camera image acquisition parameter … In step 440 the local bus devices are activated by the camera processor, the servers or both in response to image information derived from the camera. For instance a dangerously high temperature detected by a thermal imaging camera could trigger the local activation of shut-off switches/valves, warning signal indicators, and the like all from local bus compatible devices hooked up to the module. Modifications, rearrangements, substitute devices, processes, etc. may be made to these embodiments …”  Henry, Paragraphs 47-51 and Figs. 3 and 5.  This exemplifies both alternative embodiments of the claim language where, (a) a camera can be activated as one of the devices attached to the local camera module processor or (b) the thermal imager information can be used to configure the camera through a network server, where “whole images or real time imaging happens in response to specified conditions.”)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA “to determine whether to perform additional recording in the field of view by the camera” in response to “analyzing, by a computing device in the camera or communicatively coupled to the camera, the TIS data” as taught in Henry, in order for the camera module “to both observe and exert direct control over the local environment in a cost effective easy to implement manner.” Henry, Paragraph 2.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness. 
Regarding Claim 2:  “The camera of claim 1, wherere in the second mode: the thermal image sensor is configured to generate thermal image data of a scene in a field of view; and the camera is configured to analyze the thermal image data to determine whether to enter the third mode.”  (“For instance a dangerously high temperature detected by a thermal imaging camera could trigger the local activation of shut-off switches/valves, warning signal indicators, and the like all from local bus compatible devices hooked up to the module. Modifications, rearrangements, substitute devices, processes, etc. may be made to these embodiments …”  Henry, Paragraphs 47-51 and Figs. 3 and 5.  See statement of motivation in Claim 1.)
Regarding Claim 3:  “The camera of claim 2, wherein in the third mode: the video recorder is configured to generate video data of the scene in the field of view; and the camera is configured to transmit the video data to a remote system.”  (As noted above AAPA teaches that recording is performed “Upon receiving a positive input, the CMOS sensor, transmission device and LED can be powered up and video frames can be transmitted.”  AAPA, Specification, Paragraph 3.)
Regarding Claim 4:  “The camera of claim 3, wherein the triggering event corresponds to motion in the field of view.”  (“a passive infrared (PIR) sensor for detecting presence of a person or motion in the scene,”  AAPA, Specification, Paragraph 3.)
Regarding Claim 5:  “The camera of claim 3, wherein the triggering event corresponds to an increase in temperature in the field of view.”  (“The PIR sensor is a simple passive device that can detect overall temperature changes in its field of view.” AAPA, Specification, Paragraph 4.  Also note embodiments in Henry, Paragraphs 44, 47 where this function can be implemented by thermal sensors or thermal imagers, and statement of motivation in Claim 1.)
Regarding Claim 6:  “The camera of claim 3, wherein the camera is configured to analyze feedback on the thermal image data from a source external to the camera.”  (“In step 440 the local bus devices are activated by the camera processor, the servers or both in response to image information derived from the camera. For instance a dangerously high temperature detected by a thermal imaging camera could trigger the local activation of shut-off switches/valves, warning signal indicators, and the like all from local bus compatible devices hooked up to the module. Modifications, rearrangements, substitute devices, processes, etc. may be made to these embodiments …”  Henry, Paragraphs 47-51 and Figs. 3 and 5.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The camera of claim 3, wherein the camera is configured to compare the thermal image data to previous thermal image data.”  (“the system can be configured to observe and correlate thermal patterns for similar devices from multiple users to build up learning of [previous Thermal image data] thermal signatures and patterns that correlate to failure conditions, which may benefit all users of the system.”  For example:  “This configuration information could relate to camera image acquisition parameter for example such as set-up of temperature thresholds if the camera has thermal imaging capability.”  Henry, Paragraph 47.  Also note “data patterns and trends may be monitored over time” in Henry, Paragraph 12.  See statement of motivation in Claim 1.)
Regarding Claim 8: “The camera of claim 3, wherein the camera is configured to determine a region of interest in the thermal image data.”  (“set-up parameter such as image regions and thresholds for each region … the user can specify how notifications of alarm or other conditions of interest will be communicated, and under what conditions the camera module will take direct action over the local bus. … an over-temperature condition is observed for a piece of networked equipment,” exemplifying a region of interest and a condition of interest for the region.   Henry, Paragraph 44.  See statement of motivation in Claim 1.)
Regarding Claim 9:  “The camera of claim 3, wherein the video recorder includes an image sensor; and the camera includes a transmitter.”  (“CMOS sensor, transmission device … a transmitter capable of sending video over the Internet or another computer network”  AAPA, Specification, Paragraphs 3 and 8.)
Regarding Claim 10:  “The camera of claim 9, further comprising: a light emitting diode, wherein the camera is configured to activate the light emitting diode in the third mode.”  (“a light emitting diode (LED) for illuminating the scene,”  AAPA, Specification, Paragraphs 3 and 8.  “As noted above AAPA teaches that recording is performed “Upon receiving a positive input, the CMOS sensor, transmission device and LED can be powered up and video frames can be transmitted,” corresponding to the third mode functionality.  AAPA, Specification, Paragraph 3.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483